Citation Nr: 1426899	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral lower-extremity deep vein thrombosis (DVT) and, if so, whether that claim should be granted.

2.  Entitlement to nonservice-connected disability pension benefits.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic bronchitis.

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for posttraumatic stress disorder.

8.  Entitlement to service connection for a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board recognizes that the Agency of Original Jurisdiction (AOJ) has consistently construed the initial above-captioned issue as a petition to reopen, rather than an original claim for service connection.  See September 2010 Rating Decision; April 2011 Statement of the Case; August 2012 Supplemental Statement of the Case.  The Board finds this characterization to be proper.  Indeed, the record reflects that the Veteran's DVT claim was initially denied in a January 2004 rating decision on the grounds that the underlying condition, by his own admission at the time, had not had its onset until May 1985 and had yet to be definitively diagnosed by a clinician.  Although the Veteran submitted a timely notice of disagreement with the unfavorable adjudication, he declined to file a substantive appeal in response to a September 2005 statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  As such, the January 2004 rating decision became final and new and material evidence is required to reopen the Veteran's previously denied DVT claim.  Notably, however, this is not an obstacle to the benefits sought on appeal as such evidence has been presented in his case.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Specifically, the Veteran has submitted clinical and lay evidence, which not only confirms that he has a current diagnosis of DVT but also suggests that this disorder has been productive of persistent and recurrent symptoms since his service.  Such newly received evidence is, at the very least, sufficient to trigger VA's duty to assist by furnishing a new examination and, thus, "raises the reasonable possibility of substantiating the claim."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold of "enabling rather than precluding reopening" of a previously denied claim for VA benefits).  It follow that, pursuant to the dictates of Shade, reopening of the Veteran's DVT claim is proper.  Hence, in the interest of judicial economy, the Board will not further address the legal criteria for reopening previously denied claims and will instead proceed directly to a discussion of the merits of the other issue decided herein (entitlement to nonservice-connected VA pension).  

As for the merits of the Veteran's reopened DVT claim and the other above-captioned issues, further development is needed, as outlined below.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not have qualifying active service during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected disability pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the honorable circumstances of his active service, in tandem with his inability to work due to nonservice-connected disabilities, entitles him to VA pension benefits pursuant to Chapter 15, Title 38, United States Code.

While sympathetic to the Veteran's situation, the Board is constrained by the statutes and regulations governing basic eligibility for nonservice-connected disability pension.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(a)(3) (2013).  Those provisions are clear that, to qualify for such VA benefits, a claimant not only must have received an honorable discharge but also must have had recognized active service during a time of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.1, 3.2.

VA's recognized periods of wartime service are enumerated under 38 C.F.R. § 3.2.  Such periods do not encompass any of the dates when the Veteran served on active duty (September 29, 1976, to September 28, 1979).  Tellingly, the Veteran does not dispute that these are the dates of his active service.  Nor does he contend that he had one or more additional periods of qualifying service during a time of war.   

Having thus established that the Veteran lacks qualifying wartime service, the Board has no discretion but to deny his claim for nonservice-connected disability pension benefits as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, where as here, the law and not the evidence is dispositive of the claim, a discussion of VA's duties to notify and assist is not required.


ORDER

New and material evidence having been presented, the claim for service connection for bilateral lower-extremity DVT is considered reopened.

Entitlement to nonservice-connected death pension benefits is denied.


REMAND

As noted in the Introduction, further evidentiary development is required with respect to the Veteran's reopened claim and the other issues remaining on appeal.  See 38 C.F.R. § 19.9.

Specifically, a VA examination is needed to assess the nature and etiology of the Veteran's DVT, which he claims first manifested during service.  See August 2013 Appellate Brief at 5.  While the Veteran's service treatment records (STRs) are silent for any specific findings of DVT, they confirm that he sought treatment for symptoms, including lower-extremity pain, tenderness, and swelling, which are consistent with such a diagnosis.  See April 1977, April 1978, July 1978, and June 1979 STRs.  Moreover, while the Veteran's Social Security Administration (SSA) records reveal that his DVT has rendered him unemployable since February 1995, a longtime family friend has indicated that the "blood clots" accompanying that disease had a far earlier date of onset.  See March 2010 Statement from D. McGee.  Both the Veteran and his longtime friend are competent to attest to a history of such symptoms, which are capable of lay observation.  Accordingly, their assertions should be expressly considered, along with all other pertinent evidence of record, by the examining VA clinician.  This examiner should also comment on the nature and etiology of any other peripheral vascular disease found to be present.  See May 29, 1997, SSA Disability Determination (awarding benefits based upon a primary diagnosis of peripheral vascular disease with a secondary history of DVT).  Indeed, while the "factual basis" of the Veteran's claim was limited to DVT for purposes of reopening, a broader construction of the underlying disability is proper prior to a review on the merits.  Compare and contrast Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to addressing the foregoing issue, the above VA examiner should expressly comment on the nature and etiology of the Veteran's documented hypertension.  Although he previously reported that this disease manifested several years after his military discharge, its relationship to his active service remains unclear.  See January 2009 Dallas County Health Record (confirming hypertension that was "first observed" on September 27, 2004); November 4, 1998, St. Joseph Regional Health Center History and Physical Report (noting elevated blood pressure of 132/88); August 3, 1995, St. Joseph Regional Health Center History and Physical Report (noting that Veteran "den[ied] any history of hypertension"); March 12, 1995, Treatment Note, M. Norwood, D.O. (noting elevated blood pressure of 130/94).  In particular, the Board is unable to determine whether the Veteran's hypertension may be causally related to any peripheral vascular disease that had its onset in service and, thus, an examination is needed to resolve this question.  See 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Similarly, a VA examination is needed to resolve the Veteran's other service-connection claims.  These include his claims for a respiratory disorder, which he traces to the congestion and wheezing he displayed in service; hepatitis B and C, which he reports to have contracted through an unsterilized air gun injector; and depression and related psychiatric symptoms, which he attributes to the "verbal and physical abuse" he received from drill instructors and to the trauma he incurred during a simulated combat exercise.  See August 2013 Appellate Brief at 5-6; see also May 1977 STR (noting complaints of "congestion and wheezing" in the vicinity of the "right lower lung"); Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004) (acknowledging that air gun injectors, which were commonly used to administer vaccinations to Vietnam-era service members, have been recognized as a 'biologically plausible' means of transmission of hepatitis C). 

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another). 

Lastly, efforts should be made to obtain all pertinent records of VA treatment generated since October 26, 2009 (the date of the most recent records of such treatment that have been added to the claims file).  Moreover, as the file reflects that the Veteran was incarcerated at the Texas Department of Criminal Justice's Mark W. Michael Correctional Institution after June 30, 2010, but no subsequent treatment records from that facility have yet been requested or obtained, such records should also be elicited on remand.  Further, the Veteran should be invited to identify or submit any other documentation that lends support to his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all records from VA's North and Central Texas Health Care Systems dated since October 26, 2009.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly. 

2.  After eliciting any necessary authorization, obtain all treatment records from the Texas Department of Criminal Justice's Mark W. Michael Correctional Institution generated since June 30, 2010.   If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly.

3.  Invite the Veteran to submit any additional clinical or lay evidence, which lies within his own possession or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of any current DVT or other peripheral vascular disease, hypertension, respiratory disorder, hepatitis B or C, or psychiatric disorder, to include major depression, as well as the impact of each of those disabilities on his social and occupational functioning.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  Schedule the Veteran for one or more appropriate VA examinations to determine the current nature and etiology of any current DVT or other peripheral vascular disease; hypertension; respiratory disorder; hepatitis B and C; and psychiatric disorder, to include major depression.

Both the paper claims file and all pertinent records contained in Virtual VA and the Veterans Benefits Management System (VBMS) should be made available to and reviewed by the VA examiner(s).

All appropriate tests and studies should be conducted.  All findings and conclusions should be set forth in a legible report.  

a)  With respect to the peripheral vascular disease claim, the VA examiner(s) should expressly address the following questions:

i)  Is least as likely as not that the Veteran's DVT had its onset in, or is otherwise etiologically related to, his active service?
 
ii)  Is it at least as likely as not that any other currently diagnosed peripheral vascular disease had its onset in, or is otherwise etiologically related to, the Veteran's active service?
 
In making these determinations, the VA examiner(s) should expressly address and reconcile the contemporaneous in-service findings of lower-extremity pain, tenderness, and swelling documented in the Veteran's STRs, as well as the SSA determination and records showing that his DVT has rendered him unemployable since February 1995.  The examiner should also consider the Veteran's own statements, and those of his longtime family friend, attesting to a history of "blood clots" and related peripheral vascular disease symptoms persisting since his active service.  See August 2013 Appellate Brief; March 2010 Statement from D. McGee.  

b)  With respect to the hypertension claim, the VA examiner(s) should expressly address the following:

i)  Is it as likely as not that the Veteran's currently diagnosed hypertension had its onset in, or is otherwise etiologically to, his active service?  
 
ii)  Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by any DVT or other peripheral vascular disease that is found to be related to his active service pursuant to this remand?  
  
In making these determinations, the VA examiner(s) should expressly address and reconcile the post-service clinical evidence, indicating that the Veteran has been monitored for elevated blood pressure since the mid-1990s in tandem with his treatment for DVT and peripheral vascular disease. 

c)  With respect to the respiratory disorder claim, the VA examiner(s) should expressly address the following:

Is it as likely as not that any currently diagnosed respiratory disorder had its onset in, or is otherwise etiologically to, the Veteran's active service?  

In making this determination, the VA examiner(s) should expressly address and reconcile the contemporaneous in-service findings of congestion and wheezing, documented in the STRs; the post-service evidence of treatment for chronic bronchitis beginning in the mid-1990s; and the Veteran's own assertions, and those of his long-time friend, regarding a history of recurrent coughing and related respiratory complaints persisting since his active service.  

d)  With respect to the hepatitis claims, the VA examiner(s) should expressly address the following:

i)  Is it as likely as not that any currently diagnosed hepatitis B had its onset in, or is otherwise etiologically to, the Veteran's active service?  

ii)  Is it as likely as not that any currently diagnosed hepatitis C had its onset in, or is otherwise etiologically to, the Veteran's active service?  

In making these determinations, the VA examiner(s) should expressly address and reconcile the June 29, 2004, VBA Fast Letter (04-13), acknowledging that the air gun injectors used to administer vaccinations to Vietnam-era service members were a "biologically plausible" means of transmitting hepatitis C.  The examiner(s) should also consider the Veteran's own assertions of having contracted the hepatitis B and C viruses through that particular mode of transmission. 

d)  With respect to the psychiatric claim, the VA examiner(s) should expressly address the following:

i)  Diagnose all current acquired psychiatric disorders and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  A diagnosis of PTSD must be ruled in or excluded.

ii)  Discuss whether it is at least as likely as not that any currently diagnosed psychiatric disorder - including major depressive disorder -- was either (a) caused by, or (b) aggravated by the Veteran's reported in-service stressor(s) or by any other aspect of his active service.
 
In making these determinations, the VA examiner(s) should expressly address and reconcile the Veteran's account of in-service stressors, including "verbal and physical abuse" from drill instructors and a "traumatic" simulated combat exercise, as well as his extensive post-service history of treatment for depression and related psychiatric problems. 

5.  After undertaking any additional development necessary to comply with the terms of this remand, readjudicate the service-connection claim remaining on appeal as well as the inextricably intertwined issue of TDIU entitlement.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


